Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 1 of 24 PageID 1067




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    RICHARD LEROY HAYES,

              Petitioner,

    v.                                             Case No. 3:17-cv-1159-J-32PDB

    SECRETARY, FLORIDA
    DEPARTMENT OF
    CORRECTIONS, et al.,

            Respondents.
    ________________________________

                                        ORDER
    I.    Status

          Petitioner, Richard Leroy Hayes, an inmate of the Florida penal system,

    initiated this action by filing a pro se Petition for Writ of Habeas Corpus

    pursuant to 28 U.S.C. § 2254. See Doc. 1. He challenges a state court (Duval

    County, Florida) judgment of conviction for possession of a firearm by a

    convicted felon and possession of cocaine while armed, for which he is serving a

    cumulative twelve-year term of incarceration as a Habitual Felony Offender.

    See id. Respondents filed a Response. See Doc. 12.1 And Petitioner filed a Reply.

    See Doc. 15. This case is ripe for review.



          1 Attached to the Response are numerous exhibits. See Doc. 12-1 through Doc.
    12-10. The Court cites to the exhibits as “Resp. Ex.”
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 2 of 24 PageID 1068




    II.   Governing Legal Principals

          A. Standard Under AEDPA

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

    as a guard against extreme malfunctions in the state criminal justice systems,

    and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S.

    34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then
                presume that the unexplained decision adopted the
                same reasoning. But the State may rebut the
                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different
                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or

                                             2
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 3 of 24 PageID 1069




                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an
                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear

                                            3
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 4 of 24 PageID 1070




                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Ineffective Assistance of Trial Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          Notably, there is no “iron-clad rule requiring a court to tackle one prong

    of the Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th

    Cir. 2010). Since both prongs of the two-part Strickland test must be satisfied

    to show a Sixth Amendment violation, “a court need not address the



                                           4
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 5 of 24 PageID 1071




    performance prong if the petitioner cannot meet the prejudice prong, and vice-

    versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As

    stated in Strickland: “If it is easier to dispose of an ineffectiveness claim on the

    ground of lack of sufficient prejudice, which we expect will often be so, that

    course should be followed.” 466 U.S. at 697.

          “The question is not whether a federal court believes the state court’s

    determination under the Strickland standard was incorrect but whether that

    determination was unreasonable - a substantially higher threshold.” Knowles

    v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

    “any reasonable argument that counsel satisfied Strickland’s deferential

    standard,” then a federal court may not disturb a state-court decision denying

    the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

    bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

    “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

    was ‘within the wide range of reasonable professional assistance.’” Daniel v.

    Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

    Strickland, 466 U.S. at 689). “When this presumption is combined with §

    2254(d), the result is double deference to the state court ruling on counsel’s

    performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

    of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

    concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

                                             5
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 6 of 24 PageID 1072




    III.   Analysis

           Ground One

           Petitioner argues his trial counsel was ineffective for failing to challenge

    the legality of the traffic stop that led to evidence being illegally seized from

    Petitioner’s vehicle. Doc. 1 at 4. He contends that police conducted the stop and

    issued a citation for “improper parking within an intersection”; however, the

    conduct police stated they observed did not amount to such a violation. Id. at 5.

    As such, according to Petitioner, the police dismissed that traffic violation and

    thus, the resulting criminal charges should have also been dismissed.2 Id.

           Petitioner raised this claim in his Florida Rule of Criminal Procedure

    3.850 motion for postconviction relief.3 Resp. Ex. G at 4-7. The state filed a

    response to the claim, arguing the following, in relevant part:

                        In the instant case, the Defendant was issued two
                 traffic citations, to-wit: operating a motor vehicle
                 without a safety belt in use (Florida Statute
                 316.614(4)(B)) and improper parking within an
                 intersection (Florida Statute 316.1945(1)(A)(3)).
                 Neither of the traffic violations the Defendant received
                 require another vehicle to be impeded or hindered as
                 the Defendant argues in his Motion. The statute the

           2  Petitioner also argues trial counsel should have filed a motion to suppress.
    Doc. 1 at 4-5. The Court addresses Petitioner’s claim regarding trial counsel’s failure
    to file a motion to suppress in Ground Two.

           3In his Rule 3.850 Motion, Petitioner also challenged the legality of the traffic
    stop based on officers’ alleged racial profiling of Petitioner and that counsel should
    have obtained dash cam video footage. Resp. Ex. G at 5-6. Ground One of his Petition,
    however, is a more general attack regarding the legality of the stop based on the
    asserted traffic violations. Doc. 1 at 5.

                                               6
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 7 of 24 PageID 1073




                Defendant references in his Motion, 316.2045, is
                directed at a pedestrian who impedes or hinders traffic.
                Thus, it is irrelevant that the arrest and booking report
                did not include the information that a car was impeded
                or hindered by the Defendant’s vehicle and/or whether
                the defense attorney was surprised by that testimony.
                Furthermore, and contrary to the Defendant’s
                allegation that the officers do not handle traffic
                enforcement and are members of a drug hit crew,
                Nobles testified that he is a sergeant in Zone 5 and
                addresses complaints from citizens, which can include
                drug complaints, but also includes many other types of
                complaints. Faulkner testified that he was assigned to
                a unit that targeted violent crime in Zone 5. Holtsman
                and Thompkins both testified that they were Zone 5
                patrol officers.

                       During the trial, Sergeant Nobles testified that
                he came into contact with the Defendant based upon a
                traffic stop. Specifically, Nobles testified that he first
                saw the Defendant parked about one length away from
                a stop sign with a gentleman leaning into the passenger
                window and a car sitting behind him waiting for him to
                move out of the way. Nobles also testified that he
                noticed the Defendant was not wearing a seatbelt at the
                time. Nobles used a picture on Google map to explain
                the exact location of his vehicle and the Defendant’s
                vehicle to the jury. Nobles also testified that Officer
                Faulkner was driving his patrol car directly behind him
                and as he passed the Defendant’s vehicle, he notified
                Faulkner that the Defendant was not wearing a
                seatbelt and Faulkner confirmed that he also noticed
                the Defendant was not wearing a seatbelt. Based upon
                his observations, Nobles made a u[-]turn and as soon as
                the Defendant pulled in front of him, he turned on his
                blue lights to initiate a traffic stop. Nobles testified that
                the Defendant did not stop in a normal manner, which
                caused him to run up to the Defendant’s vehicle door.
                When Nobles ran up to the Defendant’s vehicle, he saw
                the Defendant moving what appeared to be a large
                clear plastic bag of crack cocaine from the cup holder

                                             7
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 8 of 24 PageID 1074




                into the console. Nobles testified that as he was pulling
                the Defendant out of the car based upon the crack
                cocaine he had seen, Officer Holtsman alerted him to a
                gun in the vehicle. However, Nobles testified that until
                he saw the crack cocaine, it was going to be a normal
                traffic stop. Finally, Nobles testified that because he is
                a sergeant, he is issued a digital camera, which he used
                within one minute of the traffic stop to take
                photographs of the evidence.

                      Officer Faulkner testified that he was travelling
                behind Nobles when he saw the Defendant stopped in
                the roadway just before a stop sign and saw a guy
                leaning into the passenger side window of the
                Defendant’s car. Officer Faulkner also testified that the
                Defendant was not wearing a seatbelt and confirmed
                that fact with Nobles. Faulkner testified that both he
                and Nobles turned their vehicles around to stop the
                Defendant and that at the time of the stop, he was right
                behind Nobles. Faulkner further testified that they
                reached the driver’s side of the vehicle pretty much
                simultaneously and Nobles alerted him to drugs being
                present in the vehicle.

                       Next Officer Holtsman testified that he received
                a transmission that several officers were conducting a
                traffic stop. Holtsman stated that when he arrived at
                the scene of the traffic stop, he walked over to the
                passenger side and saw the Defendant attempt to kick
                a gun underneath the driver’s seat on the floorboard
                and alerted the other officers. Similarly, Detective
                Thompkins testified that he received a radio
                transmission about a traffic stop and turned around to
                head to the stop. When he arrived at the traffic stop, he
                started to walk over to the passenger side of the
                Defendant’s vehicle but heard Holtsman say there was
                a gun so he went to the driver’s side of the vehicle.
                Thompkins testified that he saw the Defendant kicking
                the firearm.




                                            8
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 9 of 24 PageID 1075




                       During closing arguments, the defense attorney
                told the jurors that the officers pulled the Defendant
                out of the car because they thought he was going to run,
                which is illegal so they searched the car to find
                something to support the arrest. The State objected and
                the court sustained the objection with respect to the
                argument that the actions of the officers were illegal.
                The defense attorney also tried to argue that the
                Defendant was on trial for a false probable cause, which
                the court again sustained an objection for and called
                the attorneys to a sidebar conference. The court told the
                defense attorney that it was highly improper for her to
                argue to the jury that the arrest was illegal.

                       Based upon the traffic tickets that were issued,
                the facts as noted in the arrest and booking report and
                the testimony of the officers involved in the traffic stop
                and arrest of the Defendant, the defense attorney did
                not have any grounds to support the filing of a motion
                to suppress. Specifically, the only concern under the
                Fourth Amendment relative to a traffic stop is the
                validity of the basis asserted by the officer involved in
                the traffic stop and not the subjective motivations of the
                individual officers conducting the stop. Dobrin v.
                Florida Department of Highway Safety and Motor
                Vehicles, 874 So. 2d 1171, 1173 (Fla. 2004). Thus, a
                traffic stop is reasonable under the Fourth Amendment
                where a law enforcement officer has probable cause to
                believe that a traffic violation has occurred. State v.
                Thomas, 109 So. 3d 814, 817 (Fla. 5th DCA 2013), citing
                Whren v. United States, 517 U.S. 806, 810 (1996). The
                constitutional reasonableness of a traffic stop does not
                depend on the subjective motivation of the officer who
                stopped the vehicle. Id. and Whren at 813. The term
                traffic violation encompasses non-criminal and non-
                moving violations. State v. Arevalo, 112 So. 3d 529, 531
                (Fla. 4th DCA 2013). Once a stop is made, an officer is
                justified in asking a driver to exit the vehicle for officer
                safety. Hatcher v. State, 834 So. 2d 314, 316 (Fla. 5th
                DCA 2003).



                                             9
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 10 of 24 PageID 1076




                       Since June 30, 2009, drivers may be stopped for
                not wearing a seatbelt even if it is the primary reason
                for the stop as opposed to a secondary action. See
                Section 316.614 (Florida Statutes 2009) and Laws of
                Florida 2009-32 (2009). Additionally, pursuant to
                Section 316.1945, a driver may be stopped for parking
                a vehicle on the roadway or within an intersection.
                Thus, the traffic stop of the Defendant was valid
                pursuant to two different statutes and the Defendant
                received traffic citations for both violations. An
                attorney is not ineffective for failing to make a
                meritless objection. Lugo v. State, 2 So. 3d. 1 (Fla.
                2008). If the record conclusively refutes a factual basis
                for filing a motion to suppress, it is not ineffective
                assistance of counsel to fail to file a motion to suppress.
                Jackson v. State, 640 So. 2d 1173 (Fla. 2nd DCA 1994).
                Furthermore, if case law demonstrates that a motion to
                suppress evidence would not have been successful, then
                a claim of ineffective assistance of counsel fails. Ramos
                v. State, 559 So. 2d 705 (Fla. 4th DCA 1990). Because
                the Defendant has failed to demonstrate that a motion,
                even if filed, would have been successful in light of the
                evidence in the case, the Defendant has failed to show
                he has suffered any prejudice due to counsel’s failure to
                file a motion to suppress. Gettel v. State, 449 So. 2d
                413, 414 (Fla. 1984) and State v. Freeman, 796 So. 2d
                574, 578 (Fla. 2nd DCA 2001). Post-conviction relief is
                properly denied where the record rebuts a defendant’s
                claim of ineffective assistance. Ferrell v. State, 29 So.3d
                959, 971 (Fla. 2010). Accordingly, since the Defendant
                has failed to show a prima facie case for relief as to
                Ground (A)1 regarding either a legal deficiency, or
                prejudice, in his attorney’s failure obtain a dash cam
                video that did not exist and failure to challenge the
                traffic stop, the State suggests this honorable court
                may summarily deny Ground (A)1 of the Defendant’s
                Motion based upon the record provided by the State and
                the arguments contained within this Response, without
                holding an evidentiary hearing.




                                            10
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 11 of 24 PageID 1077




     Resp. Ex. G at 20-25 (record citations omitted). The trial court then summarily

     denied Petitioner’s claim, finding the following:

                       The Court finds that the facts alleged in the
                 Response to Defendant’s Motion for Post-Conviction
                 Relief filed by the State of Florida, and the record
                 excerpts attached thereto, are true and correct. The
                 Court also adopts the legal conclusions reached by the
                 State, and for the reasons asserted therein, it is,

                    ORDERED AND ADJUDGED:

                 1. Defendant’s pro se Motion for Post-Conviction Relief
                    is hereby DENIED.

     Id. at 154-55. Petitioner appealed, Resp. Ex. H, and the First District Court of

     Appeal per curiam affirmed the trial court’s denial without a written opinion,

     Resp. Ex. J. Assuming the First DCA affirmed the denial on the merits, the

     Court will address the claim in accordance with the deferential standard for

     federal court review of state court adjudications.

           A traffic stop is a seizure within the meaning of the Fourth Amendment.

     Whren v. United States, 517 U.S. 806, 809-10 (1996). To comply with the Fourth

     Amendment, the officer must have reasonable suspicion to conduct the traffic

     stop. Heien v. North Carolina, 574 U.S. 54, 60 (2014) (“All parties agree that to

     justify [a traffic stop], officers need only reasonable suspicion”). That is, the

     officer must have “a particularized and objective basis for suspecting the person

     stopped of criminal activity.” Navarette v. California, 572 U.S. 393, 396 (2014).

     “Criminal activity includes even minor traffic violations.” United States v.

                                            11
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 12 of 24 PageID 1078




     Campbell, 970 F.3d 1342, 1351 (11th Cir. 2020) (holding “a rapidly blinking

     turn signal provided [officer] with reasonable suspicion to believe that [the

     defendant’s] car was in violation of the traffic code”; and thus, the traffic stop

     was lawful). In addition, officers are “entitled to seize evidence revealed in plain

     view in the course of the lawful stop” and to arrest passengers of a motor vehicle

     “when evidence discovered in plain view [gives] probable cause to believe the

     passenger[s] ha[ve] committed a crime . . . .” United States v. Hensley, 469 U.S.

     221, 235 (1985) (citing Texas v. Brown, 460 U.S. 730 (1983)).

           Here, Sergeant Nobles, an officer who was previously on the sheriff’s

     office narcotics task force, testified that he was patrolling Zone 5 when he saw

     Petitioner in the driver’s seat of a vehicle that was stopped in the middle of the

     street. Resp. Ex. B at 197-204. Nobles stated a pedestrian was leaning into

     Petitioner’s passenger side window. Id. at 203-04. Nobles immediately noticed

     Petitioner was not wearing a seatbelt and radioed Officer Faulkner, who was

     following Nobles, and Faulkner confirmed Petitioner did not have on a seatbelt.

     Id. at 204. Nobles then initiated a traffic stop and radioed for officer assistance

     because once he was behind Petitioner, Petitioner rapidly accelerated before

     pulling into a nearby driveway. Id. at 203. Nobles exited his police cruiser and

     approached Petitioner’s vehicle and when he was within “touching” distance, he

     looked inside the vehicle’s open window and saw Petitioner moving a large,

     clear bag of crack cocaine from the cup holder to the center console. Id. At that

                                             12
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 13 of 24 PageID 1079




     time, Officers Thompkins, Faulkner, and Holtsman arrived at the scene. Id.

     Faulkner walked up behind Nobles, and Holtsman walked up to the passenger

     side of the vehicle. Id. Nobles signaled to the other officers that there were drugs

     in the vehicle before asking Petitioner to step out of the car. Id. at 214-15.

     Petitioner voluntarily opened his car door to exit, but “tensed up” before he got

     out. Id. At that time, Holtsman notified the other officers that there was a

     firearm in the car. Id. Nobles and Faulkner then grabbed Petitioner and

     handcuffed him. Id. at 215. Holtsman testified that when Petitioner first opened

     his door to get out of the car, he saw a gun lying on the driver’s side floorboard,

     and that Petitioner was attempting to kick the gun further under the seat. Id.

     at 271.

           Operating a vehicle without a safety belt is a violation of Florida Statute

     section 316.614(4)(B). Because Petitioner was violating this traffic statute, the

     initial traffic stop was lawful. Further, once the officers conducted the lawful

     stop, “they were authorized to take such steps as were reasonably necessary to

     protect their personal safety and to maintain status quo during the course of

     the stop.” Hensley, 469 U.S. at 684. In the course of the stop, officers saw drugs

     and a firearm suggesting that Petitioner was engaged in illegal activity and

     giving the officers probable cause to arrest Petitioner and subsequently seize

     the items. See, e.g., id. (holding that “police were entitled to seize evidence

     revealed in plain view in the course of lawful stop, to arrest . . . passenger when

                                             13
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 14 of 24 PageID 1080




     evidence discovered in plain view gave probable cause to believe passenger had

     committed a crime, . . . and subsequently to search the passenger compartment

     . . . because it was within passenger’s immediate control.”).

           Based on this evidence, trial counsel was not deficient for failing to raise

     a meritless argument challenging the traffic stop or the subsequent seizure of

     the cocaine and firearm. See Diaz v. Sec’y for the Dep’t of Corr., 402 F.3d 1136,

     1142 (11th Cir. 2005) (holding counsel cannot be ineffective for failing to raise

     a meritless argument); Bolender v. Singletary, 16 F.3d 1547, 1573 (11th Cir.

     1994) (noting that “it is axiomatic that the failure to raise nonmeritorious issues

     does not constitute ineffective assistance”). Accordingly, upon thorough review

     of the record and the applicable law, the Court concludes that the state court’s

     adjudication of this claim was neither contrary to nor an unreasonable

     application of Strickland, and it is not based on an unreasonable determination

     of the facts in light of the evidence presented to the state court. See 28 U.S.C.

     § 2254(d). Ground One is due to be denied.

           Ground Two

           Petitioner argues his trial counsel was ineffective for failing to file a pre-

     trial motion to suppress the cocaine because it was the product of an illegal

     search of his vehicle. Doc. 1 at 6. According to Petitioner, even assuming the

     initial traffic stop was proper, officers lacked probable cause to believe that

     Petitioner possessed drugs, and thus, could not have searched Petitioner’s

                                             14
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 15 of 24 PageID 1081




     vehicle without his consent. Id. He asserts that officers “pulled” him out of his

     car because they thought Petitioner was going to run; however, Petitioner avers

     such action is illegal and they “searched Petitioner’s car to find something to

     support the arrest.” Id.

           Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. G at 7-11.

     The state responded, arguing in pertinent part:

                        Once a driver is lawfully stopped for a traffic
                 violation, an officer is authorized to order him out of the
                 vehicle. Reid v. State, 898 So. 2d 248, 249 (Fla. 4th DCA
                 2005). In the Beard case, the officer stopped the
                 defendant for speeding, asked him to step out of the
                 vehicle and noticed a white powdery substance on the
                 front seat which he believed to be cocaine. Beard v.
                 State, 548 So. 2d 675, 676 (Fla. 5th DCA 1989). The
                 appellate court held that once the officer saw the
                 substance he believed to be cocaine in plain view in the
                 vehicle, the officer had the right to arrest and search
                 incident to arrest. Id. In the case sub judice, as noted in
                 Ground [(A)](1) above, Sergeant Nobles testified that
                 he saw the Defendant stopped about one length away
                 from a stop sign with a gentleman leaning into the
                 passenger window with a car waiting for him to move
                 out of the way. Nobles also testified that the Defendant
                 was not wearing a seatbelt. . . . Thus, Nobles had
                 probable cause to believe a traffic violation had
                 occurred. . . . . [And] when an officer stops a vehicle for
                 a violation of a traffic law, probable cause is present for
                 the stop. . . . .

                       Once the Defendant’s vehicle was lawfully
                 stopped, each officer testified as to what they saw in
                 terms of the crack cocaine and the firearm being located
                 inside the vehicle. Specifically, Nobles testified when
                 he got to the window of the Defendant’s vehicle, he
                 looked in and the Defendant was in the process of

                                             15
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 16 of 24 PageID 1082




                moving what appeared to be a large bag of crack cocaine
                from the cup holder and putting it inside the center
                console. Nobles also testified that once the Defendant
                moved the cocaine from the cup holder to inside the
                console, the Defendant closed the lid of the console.
                Thus, Nobles[’] testimony was consistent with the
                testimony of Faulkner and Thompkins, who both
                testified that the cocaine was inside the closed console
                when they arrived at the Defendant’s vehicle. Nobles
                further testified that at that point he knew he had
                felony charges on the Defendant for the cocaine.
                Finally, and contrary to the Defendant’s conclusory and
                speculative allegation that his attorney should have
                obtained Nobles’ dash cam video, Nobles testified that
                he was only issued a digital camera, which he used
                within one minute of the traffic stop to take
                photographs of the evidence. When the State initially
                moved the crack cocaine into evidence, the defense
                attorney objected based upon the State failing to lay a
                proper foundation and chain of custody. However, the
                State was able to lay a proper foundation and the crack
                cocaine was admitted over the defense attorney’s
                objection. After Officer Holtsman testified, the defense
                attorney renewed her motion to suppress the cocaine
                based upon the officer’s testimony that the console was
                closed at the time he approached the vehicle. The court
                denied the defense attorney’s motion to suppress.

                      ....

                       Because the Defendant has failed to demonstrate
                that a motion, even if filed, would have been successful
                in light of the evidence in the case, the Defendant has
                failed to show he has suffered any prejudice due to
                counsel’s failure to file a motion to suppress. . . . In the
                case sub judice, as noted above, the record conclusively
                refuted the Defendant’s claim that his attorney was
                ineffective for failing to file a motion to suppress either
                the cocaine in plain view, or the firearm subsequently
                located under the driver’s seat, as both were inside the
                lawfully stopped vehicle.

                                            16
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 17 of 24 PageID 1083




     Resp. Ex. G at 25-28. The trial court adopted the state’s legal conclusions and

     summarily denied Petitioner’s claim. Id. at 154-55. The First DCA per curiam

     affirmed the trial court’s denial without a written opinion. Resp. Ex. J.

     Assuming the First DCA affirmed the denial on the merits, the Court will

     address the claim in accordance with the deferential standard for federal court

     review of state court adjudications.

           As explained in Ground One, the cocaine and the firearm were in plain

     view during the lawful traffic stop; and thus, officers had probable cause to

     believe Petitioner was committing a crime, and probable cause to arrest

     Petitioner and subsequently conduct a search of his vehicle. See Hensley, 469

     U.S. at 684. Trial counsel was not deficient for failing to file a meritless motion

     to suppress the cocaine and/or firearm. See Diaz, 402 F.3d at 1142. As such,

     upon thorough review of the record and the applicable law, the Court concludes

     that the state court’s adjudication of this claim was neither contrary to nor an

     unreasonable application of Strickland, and it is not based on an unreasonable

     determination of the facts in light of the evidence presented to the state court.

     See 28 U.S.C. § 2254(d). Ground Two is due to be denied.

           Ground Three

           Petitioner argues his trial counsel was ineffective for failing to “prepare

     and file a pre-trial motion to depose” state witness Faulkner. Doc. 1 at 8.



                                             17
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 18 of 24 PageID 1084




     According to Petitioner, had counsel properly prepared for this witness, she

     would have been able to impeach Faulkner’s trial testimony that he was the

     officer who “submit[ted] the gun into property,” because the property storage

     card clearly showed that it was Holtsman who provided the gun to the evidence

     custodian. Id. Petitioner asserts that had counsel highlighted inconsistencies in

     Faulkner’s trial testimony, he would have been found not guilty of the

     possession of a firearm charge and would not have been found guilty of

     possession of cocaine while armed. Id.

           In his Rule 3.850 motion, Petitioner made a general argument that his

     trial counsel was ineffective for failing to use depositions to impeach the officers

     during trial. Resp. Ex. G at 11-12. The state responded to the claim, explaining

     in relevant part:

                       This is the same argument that the Defendant
                 presented to the court during his sentencing hearing.
                 Specifically, he argued that his attorney never
                 requested to take depositions and that she did not cross
                 examine the officers regarding the inconsistencies in
                 the police report.

                        In the instant case, the State called four police
                 officers as witnesses during the Defendant’s trial, to-
                 wit: Sergeant J.C. Nobles, Officer J.M. Faulkner, III,
                 Officer F.R. Holtsman and Officer G.G. Thompkins. Of
                 those witnesses, Officer Thompkins wrote the arrest
                 and booking report and Officers Nobles, Faulkner and
                 Holtsman were discussed in the report. Additionally,
                 Officer Faulkner wrote the two traffic tickets. Finally,
                 the officers were also listed on the State’s initial
                 discovery. An attorney is not ineffective for failing to

                                              18
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 19 of 24 PageID 1085




                depose a witness if he or she knows what the witness is
                going to testify to based upon reports and statements
                and there is no reason for the attorney to believe the
                witnesses would change their testimony. At the
                sentencing hearing on June 25, 2013, the defense
                attorney told the court that she explained to the
                Defendant that a deposition and an arrest and booking
                report are both a sworn statement; therefore, she
                decided not to depose the officers. The defense attorney
                further stated that she was very clear on what the
                officers were going to testify to and there were no
                surprises during the trial regarding their testimony.
                Finally, the defense attorney noted that there were
                certain questions that the Defendant wanted her to ask
                when questioning some of the officers during the trial,
                but the rules of evidence did not allow her to ask the
                questions.    However,      she     did   address     the
                inconsistencies between the officers’ testimony. In fact,
                the defense attorney’s cross examination of each officer
                that testified was lengthy and detailed and several
                inconsistencies were pointed out to the jury. Thus, the
                Defendant’s      uncorroborated      and    unsupported
                conclusory allegation that his attorney should have
                deposed the officers does not establish prejudice
                because it fails to establish that the attorney would
                have discovered unknown information had [s]he
                deposed the witness. Ferrell v. State, 29 So. 3d 959, 969
                (Fla. 2010) and Davis v. White, 928 So. 2d 1089, 1117
                (Fla. 2005), citing Brown v. State, 846. So. 2d 1114,
                1124 (Fla. 2003). Merely alleging that a deposition
                would have revealed a number of reliability and
                impeachment issues is insufficient to demonstrate
                prejudice. Ferrell at 969.

                      Although an attorney can always be second-
                guessed for not doing more, such as deposing a witness
                in the hopes the witness will deviate from the
                previously provided written and recorded statement,
                such speculation is not the standard by which counsel’s
                performance is to be evaluated under Strickland.
                Kilgore v. State, 55 So. 3d 487, 500 (Fla. 2010). When a

                                           19
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 20 of 24 PageID 1086




                  defendant fails to establish prejudice resulting from an
                  attorney’s decision not to depose a witness, the outcome
                  of the trial is not undermined and the claim is without
                  merit. Ferrell at 969. Without a showing of prejudice, a
                  defendant’s claim of ineffective assistance of counsel
                  cannot be successful. McCoy v. State, 598 So. 2d 169,
                  172 (Fla. 1st DCA 1992). Therefore, Defendant’s
                  allegation fails as the Defendant has failed to
                  demonstrate a legal deficiency or prejudice.

     Resp. Ex. E at 12-14. The trial court adopted the state’s legal conclusions and

     summarily denied Petitioner’s claim. Id. at 154-55. Petitioner filed a motion for

     rehearing arguing that trial counsel should have impeached Faulkner using the

     property storage card.4 Id. at 162, 177. The trial court denied the motion for

     rehearing, see id. at 166, and Petitioner argued this fact during his

     postconviction appeal, see Resp. Ex. H. The First DCA per curiam affirmed the

     trial court’s denial without a written opinion. Resp. Ex. J. Assuming the First

     DCA affirmed the denial on the merits, the Court will address the claim in

     accordance with the deferential standard for federal court review of state court

     adjudications.

           As the state noted in its response, during Petitioner’s sentencing hearing,

     Petitioner argued he was not able to conduct pre-trial depositions. Resp. Ex. A

     at 199. His trial counsel explained to the trial court that she considered




           4 Respondents argue that Petitioner failed to present this sub-claim to the trial
     court, and thus, it is unexhausted. Resp. at 29-30. Respondents, however, fail to
     acknowledge this claim was raised in Petitioner’s motion for rehearing.

                                               20
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 21 of 24 PageID 1087




     deposing the officers but made a strategic decision to not do so. Id. at 205. She

     made the following statement:

                 I did indicate to Mr. Hayes that a deposition is a sworn
                 statement, an arrest and booking report narrative is a
                 sworn statement, and that the police would testify to
                 what was in the sworn statement and that could be
                 used to impeach them. I did make the decision not to
                 depose the officers. That was my decision to be made,
                 and I felt it necessary, and I was very clear on what the
                 officers were going to testify to. And much of what they
                 said, there were no real surprises in trial.

     Id. Further, during trial counsel’s cross-examinations of the officers, she

     challenged Nobles’ credibility about the location of all the officers during the

     traffic stop, Resp. Ex. B at 232-35; elicited testimony from Faulkner that he did

     not see any cocaine or a firearm until after Petitioner’s arrest, see id. at 259;

     and highlighted that Holtsman also did not see the cocaine until after

     Petitioner’s arrest, see id. at 279. Trial counsel also questioned Thompkins at

     length regarding the contents of the arrest and booking report and the

     inconsistencies between the report and the evidence produced at trial. Id. at

     303-07. As such, “the challenged action might be considered sound trial

     strategy”; and Petitioner has failed to demonstrate deficient performance.

     Strickland, 466 U.S. at 689.

           In addition, even assuming trial counsel was deficient in failing to

     impeach Faulkner with the property storage card after he testified that he

     submitted the firearm to the property custodian, Petitioner cannot demonstrate

                                            21
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 22 of 24 PageID 1088




     the necessary prejudice under Strickland. Although the subject property

     storage card for which Petitioner relies provides that the “Submitting Officer”

     of the firearm was Holtsman, see Resp. Ex. G at 177, the name of the “Reporting

     Officer” was redacted, and thus, Faulkner’s participation in transferring

     custody of the firearm to the property custodian cannot be entirely excluded.

     Also, assuming trial counsel did impeach Faulkner with the property storage

     card, Petitioner fails to argue or demonstrate that the state would have been

     prohibited from presenting the firearm as evidence during Holtsman’s trial

     testimony. As such, Petitioner has failed to show that but for trial counsel’s

     alleged failure, the outcome of his trial would have been different. Accordingly,

     upon thorough review of the record and the applicable law, the Court concludes

     that the state court’s adjudication of this claim was neither contrary to nor an

     unreasonable application of Strickland, and it is not based on an unreasonable

     determination of the facts in light of the evidence presented to the state court.

     See 28 U.S.C. § 2254(d). Ground Three is due to be denied.

           Ground Four

           Petitioner argues that the postconviction court erred in failing to allow

     Petitioner an opportunity to amend his Rule 3.850 motion before summarily

     denying his claims. Doc. 1 at 10. He also claims that the postconviction court

     failed to attach to its order relevant portions of the record supporting its

     summary denial. Id.

                                            22
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 23 of 24 PageID 1089




           Petitioner’s claims that the state court made errors in his postconviction

     proceedings solely addresses Florida law and does not include any federal

     constitutional infirmity. Such claims that do not present a constitutional

     challenge to the validity of Petitioner’s judgment and sentence are not

     cognizable on federal habeas review. See Spradley v. Dugger, 825 F.2d 1566,

     1568 (11th Cir. 1987) (argument that the state court failed to attach relevant

     portions of the record to refute Rule 3.850 motion does not undermine validity

     of the petitioner’s conviction, and thus, does not state a basis for habeas relief);

     see also Rolack v. Jones, No. 15-CV-22270-WILLLIAMS, 2016 WL 10707030, at

     *27 (S.D. Fla. Nov. 2, 2016) (holding the petitioner’ claim that state

     postconviction court failed to allow him leave to amend his Rule 3.850 motion

     not cognizable on § 2254 habeas review). As such, Ground Four is due to be

     denied.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

     WITH PREJUDICE.

           2.    The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

           3.    If Petitioner appeals this Order, the Court denies a certificate of

     appealability. Because the Court has determined that a certificate of

                                             23
Case 3:17-cv-01159-TJC-PDB Document 17 Filed 12/07/20 Page 24 of 24 PageID 1090




     appealability is not warranted, the Clerk shall terminate from the pending

     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.5

             DONE AND ORDERED at Jacksonville, Florida, this 7th day of

     December, 2020.




     Jax-7

     C:      Richard Leroy Hayes, #J23838
             Holly Noel Simcox, Esq.




             The Court should issue a certificate of appealability only if the Petitioner
             5

     makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
     § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
     that reasonable jurists would find the district court’s assessment of the
     constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
     (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
     presented were ‘adequate to deserve encouragement to proceed further.’”
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
     463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
     the Court will deny a certificate of appealability.

                                             24
